Weight, J., dissenting.
Plaintiff sues in replevin for certain personal property levied upon by the defendant as sheriff. The issue was whether a certain deed from the execution defendant to plaintiff covering this property, was *204fraudulent Plaintiff was sworn as a witness in his own behalf and the first bill of exceptions recites that on his examination in chief he was asked if the property replevied was a part of that included in the deed. He replied that it was, except four steers. He was then asked who owned the four steers, and who the other property before the date of said deed. The answer was that he owned the steers and his father (the execution defendant) the balance. The witness was then surrendered for cross-examination, and defendant proposed to interrogate him as to the history and facts relating to said deed and the consideration therefor. Plaintiff objected upon the ground that this was not proper cross-examination, and that if defendant desired to show these facts he must wait “ until his time to introduce evidence arrives and prove it by his own witnesses.” The objection was overruled and the witness was cross-examined fully as proposed. At the close of the bill of exceptions it is stated that “ to all which defendant then and there excepted.” As to this part of the record, plaintiff makes this assignment: “ There was error in allowing the cross-examination and introduction of evidence and overruling plaintiff's objections as set forth in bill of exceptions No. 1, page 22.” A majority of the court, instead of passing upon the question raised and discussed by counsel, dispose of the assignment by saying that it is not sufficiently specific and exact within the meaning of § 3546 of the Revision of 1860. As I believe that the court erred in permitting the cross-examination and that the assignment is not obnoxious to the defect claimed, I cannot concur in this ruling.
The language of the section referred to is that: “ An assignment of error need follow no stated form, but must, in a way as specific as the case will allow, point out the very error objected to. Among several points in a demurrer, or in a motion, or instructions, or rulings in an excep*205tion, it must designate which, is relied on as error, and the court will only regard errors which are assigned with the required exactness, but the court must decide on each error assigned.” Now, it is possible that appellant might have been more “ specific or exact ” in his assignment, but under the circumstances I think it would be difficult to find language more nearly conforming to the required rule. And if it could be found, I am well assured that the language used is as accurate and precise as was ever contemplated by this section. To be exact, is to be accurate — closely correct — to conform to rule, and when there is accuracy or precision, there is exactness. And to be specific is to do that which shall clearly distinguish one thing or proposition from another.
In this instance I do not see how it is possible to mistake the very error upon which the appellant relies. Appellee understands it, for he has argued the single proposition whether the proposed cross-examination was or was not proper. And this is all that appellant argues or insists upon. And this, to my mind, is all that the assignment means. In his objection to the proposed testimony appellant relied upon a well-settled rule in the law of evidence and claimed that the case fell within it. Appellee insisted that a basis had been laid for the cross-examination proposed. Appellants’ objection was overruled and the question made by him and decided by the court he specifically and exactly presents for our determination. To hold that he does not do this conformably to statute by this assignment is, in my opinion, to require more than was ever contemplated, and to establish a precedent which I cannot sanction.